Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 06/18/2020 has been reviewed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Regarding claim 1, the phrase "so-called" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “self-crucible” in claim 1 is used by the claim wherein there is no known accepted meaning in the art. The term is indefinite because the specification does not clearly redefine the term.
Claim 1 is rejected as indefinite because it is drawn to an apparatus.  Functional language is permitted and the device of the prior art should reasonably be considered capable of carrying out any claimed intended use however present claim 1 recites, “before melting vitrifiable material in the furnace” this is not considered to structurally limit the apparatus because no time frame is provided to the device, furthermore it may be a minute time difference or location in which melting occurs or does not occur.  For the purpose, of this examination Examiner will attempt to confront the claims in the interest of compact prosecution.
The term “horizontal” in claim 4 is a relative term which renders the claim indefinite. The term “horizontal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claims are given the broadest reasonable interpretation in view of the specification.  As claim 4 is presently written there is nothing to indicate what the metal profile is “horizontal” relative to.
Claim 6 recites the limitation "two flat wings" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "locally" in line 3.  The term “locally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claims are given the broadest reasonable interpretation in view of the specification.  As claim 4 is presently written there is nothing to indicate what the metal profile is “locally” relative to.
Claim 9 recites the limitation "substantially".  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claims are given the broadest reasonable interpretation in view of the specification.  As claim 4 is presently written there is nothing to indicate what the metal profile is “substantially” relative to.
The term “vertical” in claim 12 is a relative term which renders the claim indefinite. The term “vertical” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claims are given the broadest reasonable interpretation in view of the specification.  As claim 12 is presently written there is nothing to indicate what the metal profile is “horizontal” relative to.
Claim 9 recites the limitations “the lowest point” and "the hearth".  There is insufficient antecedent basis for this limitation in the claim.  No direction has been determined to said “hearth” thus it is unclear to examine what is considered “the lowest point” for the purpose of this examination.
Claim 9 is indefinite because it is unclear which direction said horizontal belt is “projecting” for the purpose of this examination any texture is considered to be “projecting”
Claims 5-6 are indefinite because it is unclear what is considered “angle iron type”.  It is unclear if this is an example or actually requires angle irons


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8, and 10-16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Jeanvoine et al. (US 20020162358).
Regarding claim 1, Jeanvoine discloses a submerged burner melting furnace (at least Fig 2, and submerged burners 50) including a wall (40) facing the interior of the melter and considered  “before” melting vitrifiable materials (See Fig 2-4 at least [0030]). Alternatively the canal (8) may be considered to meet claim 1, or the centrifugal refiner (21) meets the limitations of claim 1 all comprising internal walls for submerged combustion melters and a suggested texture (see discussion of claim 2 below or claim 30 of prior art)
Regarding claims 2-3, Jeanvoine discloses the wall (40) is Molybdenum, thus metal, and an attachment texture of  inclined walls, or tubes [0042], [0056], [0062], [0103]-[0104], or claim 30 wherein the internal walls of claim 30 of prior art are metal)
Regarding claim 4, Jeanvoine discloses tubular elements (50) with rectangular cross section [0110] substantially horizontal between walls 51
Regarding claims 5-6, Jeanvoine is considered to disclose “angle iron type” see Fig 4a-4d

Regarding claim 8, Jeanvoine discloses projecting elements in the wall spaces (see discussion of claim 4) and capable of carrying out the intended use of claim 8 [0110]. 
In Young, a claim to a machine for making concrete beams included a limitation to the concrete reinforced members made by the machine as well as the structural elements of the machine itself. The court held that the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable.
In In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967), an apparatus claim recited "[a] taping machine comprising a supporting structure, a brush attached to said supporting structure, said brush being formed with projecting bristles which terminate in free ends to collectively define a surface to which adhesive tape will detachably adhere, and means for providing relative motion between said brush and said supporting structure while said adhesive tape is adhered to said surface." An obviousness rejection was made over a reference to Kienzle which taught a machine for perforating sheets. The court upheld the rejection stating that "the references in claim 1 to adhesive tape handling do not expressly or impliedly require any particular structure in addition to that of Kienzle." Id. at 580-81. The perforating device had the structure of the taping device as claimed, the difference was in the use of the device, and "the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself." Id. at 580
The claims are drawn to an apparatus and thus if they are capable of carrying out the intended use.

Regarding claim 10, Jeanvoine discloses refractory covers the molybdenum walls [0054] or [0109].
Regarding claim 11, Jeanvoine discloses an alumina refractory [0054].
Regarding claim 12, Jeanvoine discloses the wall is considered vertical.
Regarding claims 13-14, Jeanvoine discloses a method using the apparatus (abstract  prior art claim 1, see discussion of claim 1 in examination above)
Regarding claim 15, Jeanvoine discloses an alumina refractory [0054].
Regarding claim 16, Jeanvoine discloses melting vitrifiable materials such as glass (See Fig 2-4 at least [0030]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeanvoine et al. (US 20020162358).
Regarding claims 7 and 9,  Jeanvoine discloses all of the claimed invention however fails to disclose a horizontal belt projecting a distance of 5-20cm from the lowest point of the hearth.
The claim is indefinite as discussed above however for examination purposes Examiner will attempt to interpret the claim.
For the rejection regarding the tubes 50 to be 400x520x6550 mm cubed and indicates the smaller the height of the lamella (52) and the larger the surface area the more effective they are at reducing bubbles from moving forward.
It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). 

In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. 

It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the dimensions of the projections in the melting/refining embodiment of Jeanvoine , since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the dimensions for the purpose of efficiently removing bubbles, or refining, the melting operation.
	Alternatively in the rejection using groove (28) in Fig 3 as anticipation of claim 1 above, It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the dimensions of the grooves (28) of Jeanvoine , since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the dimensions of the textured grooves for the purpose of efficiently trapping solid particles [0109], or refining, the melting operation.

Claims 5-6 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Jeanvoine et al. (US 20020162358) as applied above and further in view of Faulkinbury (US 2018/0057387).
Regarding claims 5-6, Jeanvoine discloses tubes (50) forming angled metal tubes (52) but does not disclose the precise manufacture.
In analogous art of submerged combustion Faulkinbury discloses using angled irons [0058], [0079], [0117] to form tubes such as disclosed by Jeanvoine.  It would be obvious to one of ordinary skill in the art to use angle irons to form tubes as motivated by Faulkinbury as a known manufacturing element in the art.
"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741